Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.584 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11 LA ROCA CHRISTIAN                             Case No. 3:20-cv-1324-DMS-BGS
   COMMUNITIES INTERNATIONAL,
12 INC.,                                         PROTECTIVE ORDER
13               Plaintiff,                      Judge:            Dana M. Sabraw
                                                 Magistrate Judge: Bernard G. Skomal
14 v.
                                                 Complaint Filed: July 14, 2020
15 CHURCH MUTUAL INSURANCE
   CO.,
16
           Defendant.
17
18         The parties have filed a Joint Motion seeking entry of the following Protective
19 Order. (ECF 18.) The Joint Motion is GRANTED. 1
20         The Court recognizes that at least some of the documents and information
21 ("materials") being sought through discovery in the above-captioned action are
22 normally kept confidential by the parties. The parties have agreed to be bound by the
23 terms of this Protective Order (“Order”) in this action.
24         The materials to be exchanged throughout the course of the litigation between
25 the parties may contain commercial information subject to confidentiality limitations
26 on disclosure due to federal laws, state laws, and privacy rights. The purpose of this
27
   1
28 byThe Protective Order is modified only as to the addition of paragraph 27 as required
      the undersigned’s Chambers Rules.

                                                              CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.585 Page 2 of 8




 1 Order is to protect the confidentiality of such materials as much as practical during the
 2 litigation. THEREFORE:
 3                                      DEFINITIONS
 4         1.    The term "confidential information" will mean and include information
 5 contained or disclosed in any materials, including documents, portions of documents,
 6 answers to interrogatories, responses to requests for admissions, trial testimony,
 7 deposition testimony, and transcripts of trial testimony and depositions, including data,
 8 summaries, and compilations derived therefrom that is deemed to be confidential
 9 information by any party to which it belongs.
10         2.    The term "materials" will include, but is not be limited to: documents;
11 correspondence; memoranda; letters; statements; contracts; invoices; drafts;
12 worksheets; notes of conversations; desk diaries; appointment books; expense
13 accounts; recordings; photographs; motion pictures; compilations from which
14 information can be obtained and translated into reasonably usable form through
15 detection devices; sketches; drawings; notes; reports; instructions; disclosures; other
16 writings; models and prototypes and other physical objects.
17         3.    The term "counsel" will mean outside counsel of record, and other
18 attorneys, paralegals, secretaries, and support staff employed in the law firms
19 identified as follows: Procopio, Cory, Hargreaves & Savitch LLP and Clyde & Co US
20 LLP.
21                                   GENERAL RULES
22         4.    Each party to this litigation that produces or discloses any materials,
23 answers to interrogatories, responses to requests for admission, trial testimony,
24 deposition testimony, and transcripts of trial testimony and depositions, or information
25 that the producing party believes should be subject to this Protective Order may
26 designate the same as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL
27 ONLY."
28         a.    Designation as "CONFIDENTIAL": Any party may designate
                                               2
                                                                      PROTECTIVE ORDER
                                                          CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.586 Page 3 of 8




 1 information as "CONFIDENTIAL" only if, in the good faith belief of such party and
 2 its counsel, the unrestricted disclosure of such information could be potentially
 3 prejudicial to the business or operations of such party.
 4         b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any party
 5 may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY" only if
 6 the party believes in good faith that such information is entitled the highest
 7 confidential treatment under applicable law because it is commercially sensitive in
 8 nature.
 9         5.     In the event the producing party elects to produce materials for
10 inspection, no marking need be made by the producing party in advance of the initial
11 inspection. For purposes of the initial inspection, all materials produced will be
12 considered as "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as
13 such pursuant to the terms of this Order. Thereafter, upon selection of specified
14 materials for copying by the inspecting party, the producing party must, within a
15 reasonable time prior to producing those materials to the inspecting party, mark the
16 copies of those materials that contain confidential information with the appropriate
17 confidentiality marking.
18         6.     Whenever a deposition taken on behalf of any party involves a disclosure
19 of confidential information of any party:
20         a.     the deposition or portions of the deposition must be designated as
21 containing confidential information subject to the provisions of this Order; such
22 designation must be made on the record whenever possible, but a party may designate
23 portions of depositions as containing confidential information after transcription of the
24 proceedings; a party will have until fourteen (14) days after receipt of the deposition
25 transcript to inform the other party or parties to the action of the portions of the
26 transcript to be designated "CONFIDENTIAL" or "CONFIDENTIAL - FOR
27 COUNSEL ONLY.”
28         b.     the disclosing party will have the right to exclude from attendance at the
                                               3
                                                                      PROTECTIVE ORDER
                                                          CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.587 Page 4 of 8




 1 deposition, during such time as the confidential information is to be disclosed, any
 2 person other than the deponent, counsel (including their staff and associates), the court
 3 reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
 4         c.    the originals of the deposition transcripts and all copies of the deposition
 5 must bear the legend "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL
 6 ONLY," as appropriate, and the original or any copy ultimately presented to a court
 7 for filing must not be filed unless it can be accomplished under seal, identified as being
 8 subject to this Order, and protected from being opened except by order of this Court.
 9         7.    All confidential information designated as "CONFIDENTIAL" or
10 "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving
11 party to anyone other than those persons designated within this order and must be
12 handled in the manner set forth below and, in any event, must not be used for any
13 purpose other than in connection with this litigation, unless and until such designation
14 is removed either by agreement of the parties, or by order of the Court.
15         8.    Information designated "CONFIDENTIAL - FOR COUNSEL ONLY"
16 must be viewed only by counsel (as defined in paragraph 3) of the receiving party, and
17 by independent experts under the conditions set forth in this Paragraph. The right of
18 any independent expert to receive any confidential information will be subject to the
19 advance approval of such expert by the producing party or by permission of the Court.
20 The party seeking approval of an independent expert must provide the producing party
21 with the name and curriculum vitae of the proposed independent expert, and an
22 executed copy of the form attached hereto as Exhibit A, in advance of providing any
23 confidential information of the producing party to the expert. Any objection by the
24 producing party to an independent expert receiving confidential information must be
25 made in writing within fourteen (14) days following receipt of the identification of the
26 proposed expert. Confidential information may be disclosed to an independent expert
27 if the fourteen (14) day period has passed and no objection has been made. The
28 approval of independent experts must not be unreasonably withheld.
                                                4
                                                                       PROTECTIVE ORDER
                                                           CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.588 Page 5 of 8




 1         9.     Information designated "confidential" must be viewed only by counsel
 2 (as defined in paragraph 3) of the receiving party, by independent experts (pursuant to
 3 the terms of paragraph 8), by court personnel, and by the additional individuals listed
 4 below, provided each such individual has read this Order in advance of disclosure and
 5 has agreed in writing to be bound by its terms:
 6         a)     Executives who are required to participate in policy decisions with
 7 reference to this action;
 8         b)     Technical personnel of the parties with whom Counsel for the parties find
 9 it necessary to consult, in the discretion of such counsel, in preparation for trial of this
10 action; and
11         c)     Stenographic and clerical employees associated with the individuals
12 identified above.
13         10.    With    respect    to   material   designated     "CONFIDENTIAL"          or
14 "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of
15 the document to be its originator, author or a recipient of a copy of the document, may
16 be shown the same.
17         11.    All information which has been designated as "CONFIDENTIAL" or
18 "CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or disclosing party,
19 and any and all reproductions of that information, must be retained in the custody of
20 the counsel for the receiving party identified in paragraph 3, except that independent
21 experts authorized to view such information under the terms of this Order may retain
22 custody of copies such as are necessary for their participation in this litigation.
23         12.    Before any materials produced in discovery, answers to interrogatories,
24 responses to requests for admissions, deposition transcripts, or other documents which
25 are designated as confidential information are filed with the Court for any purpose, the
26 party seeking to file such material must seek permission of the Court to file the material
27 under seal.
28         13.    At any stage of these proceedings, any party may object to a designation
                                                 5
                                                                        PROTECTIVE ORDER
                                                            CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.589 Page 6 of 8




 1 of the materials as confidential information. The party objecting to confidentiality
 2 must notify, in writing, counsel for the designating party of the objected-to materials
 3 and the grounds for the objection. If the dispute is not resolved consensually between
 4 the parties within seven (7) days of receipt of such a notice of objections, the objecting
 5 party may move the Court for a ruling on the objection. The materials at issue must be
 6 treated as confidential information, as designated by the designating party, until the
 7 Court has ruled on the objection or the matter has been otherwise resolved.
 8         14.    All confidential information must be held in confidence by those
 9 inspecting or receiving it, and must be used only for purposes of this action. Counsel
10 for each party, and each person receiving confidential information must take
11 reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
12 information. If confidential information is disclosed to any person other than a person
13 authorized by this Order, the party responsible for the unauthorized disclosure must
14 immediately bring all pertinent facts relating to the unauthorized disclosure to the
15 attention of the other parties and, without prejudice to any rights and remedies of the
16 other parties, make every effort to prevent further disclosure by the party and by the
17 person(s) receiving the unauthorized disclosure.
18         15.    No party will be responsible to another party for disclosure of confidential
19 information under this Order if the information in question is not labeled or otherwise
20 identified as such in accordance with this Order.
21         16.    If a party, through inadvertence, produces any confidential information
22 without labeling or marking or otherwise designating it as such in accordance with this
23 Order, the designating party may give written notice to the receiving party that the
24 document or thing produced is deemed confidential information, and that the
25 document or thing produced should be treated as such in accordance with that
26 designation under this Order. The receiving party must treat the materials as
27 confidential, once the designating party so notifies the receiving party. If the receiving
28 party has disclosed the materials before receiving the designation, the receiving party
                                                6
                                                                       PROTECTIVE ORDER
                                                           CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.590 Page 7 of 8




 1 must notify the designating party in writing of each such disclosure. Counsel for the
 2 parties will agree on a mutually acceptable manner of labeling or marking the
 3 inadvertently produced materials as "CONFIDENTIAL" or "CONFIDENTIAL - FOR
 4 COUNSEL ONLY" - SUBJECT TO PROTECTIVE ORDER.
 5         17.   Nothing within this order will prejudice the right of any party to object to
 6 the production of any discovery material on the grounds that the material is protected
 7 as privileged or as attorney work product.
 8         18.   Nothing in this Order will bar counsel from rendering advice to their
 9 clients with respect to this litigation and, in the course thereof, relying upon any
10 information designated as confidential information, provided that the contents of the
11 information must not be disclosed.
12         19.   This Order will be without prejudice to the right of any party to oppose
13 production of any information for lack of relevance or any other ground other than the
14 mere presence of confidential information. The existence of this Order must not be
15 used by either party as a basis for discovery that is otherwise improper under the
16 Federal Rules of Civil Procedure.
17         20.   Nothing within this order will be construed to prevent disclosure of
18 confidential information if such disclosure is required by law or by order of the Court.
19         21.   Upon final termination of this action, including any and all appeals,
20 counsel for each party must, upon request of the producing party, return all
21 confidential information to the party that produced the information, including any
22 copies, excerpts, and summaries of that information, or must destroy same at the option
23 of the receiving party, and must purge all such information from all machine-readable
24 media on which it resides. Notwithstanding the foregoing, counsel for each party may
25 retain all pleadings, briefs, memoranda, motions, and other documents filed with the
26 Court that refer to or incorporate confidential information, and will continue to be
27 bound by this Order with respect to all such retained information. Further, attorney
28 work product materials that contain confidential information need not be destroyed,
                                                7
                                                                      PROTECTIVE ORDER
                                                          CASE NO. 3:20-CV-1324-DMS-BGS
Case 3:20-cv-01324-DMS-BGS Document 19 Filed 02/05/21 PageID.591 Page 8 of 8




 1 but, if they are not destroyed, the person in possession of the attorney work product
 2 will continue to be bound by this Order with respect to all such retained information.
 3          22.   The restrictions and obligations set forth within this order will not apply
 4 to any information that: (a) the parties agree should not be designated confidential
 5 information; (b) the parties agree, or the Court rules, is already public knowledge; (c)
 6 the parties agree, or the Court rules, has become public knowledge other than as a
 7 result of disclosure by the receiving party, its employees, or its agents in violation of
 8 this Order; or (d) has come or will come into the receiving party's legitimate
 9 knowledge independently of the production by the designating party. Prior knowledge
10 must be established by pre-production documentation.
11          23.   The restrictions and obligations within this order will not be deemed to
12 prohibit discussions of any confidential information with anyone if that person already
13 has or obtains legitimate possession of that information.
14          24.   Transmission by email or some other currently utilized method of
15 transmission is acceptable for all notification purposes within this Order.
16          25.   This Order may be modified by agreement of the parties, subject to
17 approval by the Court.
18          26.    The Court may modify the terms and conditions of this Order for good
19 cause, or in the interest of justice, or on its own order at any time in these proceedings.
20 The parties prefer that the Court provide them with notice of the Court's intent to
21 modify the Order and the content of those modifications, prior to entry of such an
22 order.
23          27.   This Protective Order and the parties’ stipulation does not change, amend,
24 or circumvent any court rule or local rule.
   Dated: February 5, 2021
25
26
27
28
                                                 8
                                                                       PROTECTIVE ORDER
                                                           CASE NO. 3:20-CV-1324-DMS-BGS
